Citation Nr: 1801209	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 2004 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has asserted that she has had a pelvic rotation as a result of her hips constantly popping out of place, and that the disability is related to her active service.  Specifically, the Veteran has stated that onset began in 2004 when she was in boot camp due to extended periods of running, walking, hiking, and marching which resulted in her sustaining stress fractures to her feet.  In a June 2017 letter to the Board, the Veteran has asserted that both injuries occurred around the same time, and that it was impossible for her to ascertain which disability preceded or aggravated the other.  Furthermore, the Veteran's husband and parents have both submitted lay statements corroborating the Veteran's disability and stating that she was forced to use crutches when she came home for a family funeral during boot camp. 

A nuclear bone scan from August 2004 did indeed indicate stress related changes while the Veteran was in active service.  While the Veteran's reserve service treatment records (STRs) are of record, unfortunately, the remainder of the Veteran's STRs from active duty were unable to be located by VA, with the exception of the nuclear bone scan.  A review of the record indicated that the Veteran has continuously sought treatment for pain originating in her hips and feet. 

In light of the evidence submitted by the Veteran, her assertions, the corroborating statements of her family, and the current evidence showing that the Veteran has continued to exhibit residual symptoms of a pelvic rotation which has resulted in hip displacement; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her present hip disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made with regard to the issue remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of the Veteran's hip disability and possible pelvic rotation.  The claims file must be made available to, and reviewed by the examiner.  Any indicated test or studies should be provided.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or grater) that any currently present hip disability and pelvic rotation, to include any residual symptoms, is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or grater) that any currently present hip disability and pelvic rotation, to include any residual symptoms, was caused or chronically worsened by her service-connected foot disabilities.   

A rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development determined to be warranted.  
	
4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

